Citation Nr: 1402382	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1969 to March 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is associated with the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The Board notes that the Veteran filed a timely substantive appeal with respect to the denial of entitlement to service connection for tinnitus in the January 2011 rating decision.  A review of the record shows that a November 2011 rating decision granted service connection for tinnitus.  That is considered to be a complete grant of the benefit sought on appeal and the Veteran has not disagreed with the disability rating or effective date assigned.  Therefore, that issue is not longer on appeal.  


FINDING OF FACT

Bilateral hearing loss disability is etiologically related to hazardous noise exposure sustained in active service.  





CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

A claimant has the responsibility to present and support a claim for.  VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has asserted that he has bilateral hearing loss disability that is related to hazardous noise exposure sustained in active service.  Specifically, the Veteran has reported that he worked as a welder in a fabrication/machine shop while in active service.  Additionally, the Veteran reported that at one time, a tank fired very close to his head and that he immediately lost his hearing following the blast, but that his hearing returned several days later.  He reported that he has had minimal post-service noise exposure.  

A review of the Veteran's service separation form shows that his military occupational specialty while in active service was welder.  Additionally, the Veteran has been granted entitlement to service connection for tinnitus based on hazardous noise exposure during active service.  Therefore, the Board concedes the Veteran's exposure to hazardous noise while in active service.  

A review of the service medical records is silent for complaints of or treatment for symptoms of hearing loss while in active service.  However, the Veteran has reported that he experienced an immediate onset of hearing loss while in active service and he has reported that his hearing acuity has continued worsen since separation from service.  

The Veteran is competent to report when he first experienced symptoms of bilateral hearing loss and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that assertion.

At an October 2011 VA audiology examination, the Veteran reported the hazardous noise exposure described above.  The VA audiologist diagnosed bilateral hearing loss disability and opined that it was not related to hazardous noise exposure in service.  The examiner noted that despite the reported significant noise exposure in service, there was no progression of hearing loss during active service.  The examiner also noted that it was likely that additional noise exposure, aging, and health since separation contributed to his hearing loss.  

The Board finds the October 2010 medical opinion inadequate.  The examiner did not consider the Veteran's lay account of hearing loss in service that continued to progressively worsen since separation from service.  Additionally, while the examiner listed other contributing causes to hearing loss, that does not adequately support a negative opinion because it does not preclude hearing loss related to in-service noise exposure that was contributed to by other causes.  As the opinion is inadequate, it is not sufficient upon which to base a denial of entitlement to service connection.  

In December 2010, the Veteran's claims file was sent to another VA audiologist for review and an addendum opinion.  At that time, the examiner opined that the Veteran's bilateral hearing loss disability was not related to noise exposure sustained in active service.  That VA examiner noted that the Veteran had normal hearing at separation.  The examiner also noted that exposure to either impulse sounds or continuous noise could cause temporary threshold shifts in hearing acuity that typically disappears 16 to 48 hours following exposure to the noise and that when the hearing acuity does not recover from a temporary shift, a permanent hearing loss exists.  The examiner therefore found that normal hearing at separation indicated that there was no permanent hearing loss related to noise exposure during active service.  

The Board finds the December 2012 opinion inadequate.  The examiner did not consider the Veteran's report that he experienced hearing loss in service and has continued to experience it since.  Further, the examiner cited to a separation examination audiogram which indicated that the Veteran's hearing acuity actually improved significantly from the time of his entrance into active service to the time of his separation, with all values listed as zero, despite positive values on entrance examination.  The Board finds those examination results suspect and unreliable to be used as the basis of a negative opinion.  Therefore, as the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

In May 2012, the Veteran submitted a private audiogram report and medical opinion.  At that time, the private audiologist diagnosed moderate to severe bilateral sensorineural hearing loss.  The audiologist opined that it was as likely as not that the Veteran's bilateral hearing loss disability was related to his service because of the Veteran's noise exposure as a welder in a fabrication shop.  The Board finds that is the most probative opinion of record. 

In sum, the Veteran had exposure to hazardous noise in active service, he has been diagnosed with bilateral sensorineural hearing loss, and his private audiologist has competently opined that his current bilateral hearing loss disability is related to his noise exposure in active service.  The Board finds that opinion more persuasive than the opinions to the contrary.  Accordingly, the Board finds that the evidence supports the claim and entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


